Exhibit 10.4

 

LOAN AGREEMENT 

 

This Loan Agreement (this “Agreement”) is made and entered into as of this 3rd
day of June, 2019, by and between Arthur Rosen, an individual (“Rosen”) and Eric
Goldberg, an individual (“Goldberg”, and together with Rosen, the “Lenders”),
and JERRICK MEDIA HOLDINGS, INC., a Nevada corporation with a principal place of
business at 2050 Center Avenue, Suite 640, Fort Lee, NJ 07024 (the “Borrower”). 

 

ARTICLE 1

 

CERTAIN DEFINITIONS

 

Section 1.1 Certain Definitions. As used herein:

  

“Affiliate” means, as to any Person, (a) any corporation in which such Person or
any partner, shareholder, director, officer, member, or manager of such Person,
at any level, directly or indirectly owns or controls more than ten percent
(10%) of the beneficial interest, (b) any partnership, joint venture or limited
liability company in which such Person or any partner, shareholder, director,
officer, member, or manager of such Person, at any level, is a partner, joint
venturer or member, (c) any trust in which such Person or any partner,
shareholder, director, officer, member or manager of such Person, at any level,
or any individual related by birth, adoption or marriage to such Person, is a
trustee or beneficiary, (d) any entity of any type which is directly or
indirectly owned or controlled by (or is under common control with) such Person
or any partner, shareholder, director, officer, member or manager of such
Person, at any level, (e) any partner, shareholder, director, officer, member,
manager or employee of such Person, or (f) any individual related by birth,
adoption or marriage to any partner, shareholder, director, officer, member,
manager, or employee of such Person.

 

“Agreement” means this Loan Agreement.

 

“Business Day” means a day on which national banks located in the State of New
Jersey are open for general banking business.

 

“First Closing” means the execution and exchange of this Agreement, the Debt
Exchange Agreement, the Security agreements with completed exhibits thereto and
the first payment of SIX HUNDRED THOUSAND DOLLARS and No/CENTS ($600,000) by
Goldberg to the Borrower.

 

“First Closing Date” means the date on which Goldberg shall advance the first
payment of SIX HUNDRED THOUSAND DOLLARS and No/CENTS ($600,000) and the Exchange
shall have occurred.

 

“Second Closing” means the second payment of SIX HUNDRED THOUSAND DOLLARS and
No/CENTS ($600,000) by Goldberg to the Borrower, which shall occur on July 1,
2019.

 

“Collateral” shall have the meaning set forth in the Security Agreement.

 

“Current Advance” means One Million Two Hundred Thousand No/100 Dollars
($1,200,000.00)

 

“Debt Exchange Agreement” means that certain Debt Exchange Agreement, dated as
of the date hereof between Rosen and the Borrower, a true and correct copy of
which is attached hereto as Exhibit C.

 

“Default Rate” means the lesser of (a) the maximum per annum rate of interest
allowed by applicable law, and (b) eighteen percent (18.0%) per annum.

 

“Event of Default” has the meaning assigned in Article 7.

 

“Exchange” has the meaning assigned in the Debt Exchange Agreement.

 



 

 

 

“GAAP” means generally accepted accounting principles consistently applied and
maintained throughout the period indicated and consistent with the prior
financial practices of the Person referred to.

 

“Lien” means any interest, or claim thereof, in the Collateral securing an
obligation owed to, or a claim by, any Person other than the owner of the
Collateral, whether such interest is based on common law, statute or contract,
including the lien or security interest arising from a deed of trust, mortgage,
assignment, encumbrance, pledge, security agreement, conditional sale or trust
receipt or a lease, consignment or bailment for security purposes.

 

“Loan” means the loan to be made by the Lenders to Borrower under this Agreement
and all other amounts secured by the Loan Documents, as amended, supplemented or
modified from time to time.

 

“Loan Documents” means: (a) this Agreement, (b) Security Agreement (c) UCC
financing statements, (d) all other documents evidencing, securing, governing or
otherwise pertaining to the Loan, and (e) all amendments, modifications,
renewals, substitutions and replacements of any of the foregoing.

 

“Maturity Date” means the earlier of:

 

 with respect to the Loan, (i) the six (6) month anniversary of the First
Closing Date; or (ii) any earlier date on which the entire Loan is required to
be paid in full, by acceleration or otherwise, under this Agreement or any of
the other Loan Documents.

 

“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, trustee, estate, limited liability
company, unincorporated organization, real estate investment trust, government
or any agency or political subdivision thereof, or any other form of entity.

 

“Security Agreement” means the Security Agreement of event date, executed by
Borrower in favor of the Lenders. The Security Agreement shall be substantially
in the form of Exhibit A attached hereto.

 

“Slide Appraisal” The Slide Appraisal shall be substantially in the form of
Exhibit B attached hereto.

 

“Term Loan” See “Loan”.

 

“Transfer” has the meaning assigned in Section 6.5.

 

“UCC” means the Uniform Commercial Code as enacted and in effect in the state of
New Jersey.

 

ARTICLE 2

 

LOAN TERMS

 

Section 2.1 The Loan

 

The Lenders have resolved to issue certain financial accommodations to the
Borrower in an amount of up to TWO MILLION FOUR HUNDRED THOUSAND AND NO/100
DOLLARS ($2,400,000.00), which shall be undertaken, funded and/or repaid in
accordance with this Agreement, as follows: the Borrower shall be indebted in
the amount of Two Million Four Hundred Thousand and No/100 Dollars
($2,400,000.00) (the “Term Loan”), of which (i) SIX HUNDRED THOUSAND AND NO/100
DOLLARS ($600,000) shall be funded at First Closing by Goldberg; (ii) SIX
HUNDRED THOUSAND AND NO/100 DOLLARS ($600,000) shall be funded at Second Closing
on July 1, 2019 by Goldberg; and (iii) ONE MILLION TWO HUNDRED THOUSAND AND
NO/100 DOLLARS ($1,200,000) shall be exchanged from an existing Promissory note
dated May 26, 2016 in favor of Rosen for a joint and several interest in the
Term Loan pursuant to the Debt Exchange Agreement. The Loan is not a revolving
credit loan, and Borrower is not entitled to any re-advances of any portion of
the Loan which it may (or is otherwise required to) pay or prepay pursuant to
the provisions of this Agreement. The Closings shall occur on the Closing Dates
and shall be conducted remotely via exchange of documents.

 



2

 

 

The net proceeds of the Current Advance shall be employed by the Borrower as
provided in Section 6.2 of this Agreement.

 

Section 2.2 Payment of Principal and Interest

 

(a) The outstanding principal balance of the Term Loan shall bear interest at a
fixed rate of interest of 12.50% per annum. Interest on the unpaid principal
balance of this Loan shall begin to accrue on the respective Closing Dates.
Interest shall be computed on the basis of a 365-day year and for the actual
number of days elapsed. The interest shall be paid upon maturity along with any
outstanding principal. If any portion of the principal balance is repaid before
the maturity date, any accrued and unpaid interest shall be paid through the
date of repayment.

 

(b) If the principal amount of the Loan is not repaid within six (6) months from
date of this Agreement, the interest rate shall increase to fourteen and
one-half percent (14.5%) per annum.

 

(c) While any Event of Default exists, the Loan shall, at the option of the
Lenders, bear interest at the Default Rate.

 

Section 2.3 Terms of Payment 

 

(1)    Application of Payments. All payments received by the Lenders under the
Loan Documents shall be applied to the following, in such order as the Lenders
may elect in their sole discretion: (a) to any fees and expenses due to the
Lenders under the Loan Documents; (b) to any Default Rate interest or late
charges; (c) to accrued and unpaid interest; (d) to amounts owed under any
reserves or escrows required by the Lenders; and (e) to the principal sum and
other amounts due under the Loan Documents. Prepayments of principal, if
permitted or accepted, shall be applied against amounts owing in inverse order
of maturity.

 

Section 2.4 Prepayment

 

The Borrower may prepay the Term Loan, in whole or in part, at any time,
provided that (i) Borrower provides the Lenders with a 30-day written notice of
its intent to prepay the Term Loan (such notice shall be irrevocable) and (ii)
any such prepayment shall be accompanied by the payment of any remaining amount
of interest, notwithstanding the foregoing, there shall be a minimum interest
payment of ONE HUNDRED THOUSAND DOLLARS and No/CENTS ($100,000) to be paid on a
pro rata basis to the Lenders.

 

Section 2.5 Security

 

The Loan shall be secured by the “Collateral” as defined in the Security
Agreement.

 

ARTICLE 3

 

INSURANCE, CONDEMNATION, AND IMPOUNDS

 

Section 3.1 Insurance. Borrower shall maintain insurance with responsible
insurance companies on such of its properties, in such amounts and against such
risks as is customarily maintained by similar businesses operating in the same
vicinity, including but not limited to:

 

(1) Liability. Borrower shall maintain and pay for (a) commercial general
liability insurance with respect to its principal place of business and any
other property it owns providing for limits of liability as are customarily
maintained by similar businesses operating in the same vicinity for both injury
to or death of a person and for property damage per occurrence, (b) boiler and
machinery insurance, and (c) other liability insurance as reasonably required by
the Lenders.

 



3

 

 

(2) Casualty. Borrower shall maintain and pay for insurance upon all Collateral
covering such risks and in such amounts and with such insurance companies as
shall be reasonably satisfactory to the Lenders, and deliver such certificates
of insurance to the Lenders.

 

Section 3.2 Use and Application of Insurance Proceeds

 

The Lenders may apply any insurance proceeds they may each receive to amounts
owing under the Loan Documents in such order and manner as the Lenders in each
of their sole discretion determines.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to the Lenders that:

 

Section 4.1 Organization and Power

 

Borrower is duly organized, validly existing and in good standing under the laws
of the State of Nevada, and is in compliance with all legal requirements
applicable to doing business in the States of Nevada and New Jersey in all other
states in which it does business. Borrower is not a “foreign person” within the
meaning of Section 1445(f)(3) of the Internal Revenue Code.

 

Section 4.2 Validity of Loan Documents

 

The execution, delivery and performance by Borrower of the Loan Documents:

 

(1) are duly authorized and do not require the consent or approval of any other
party or governmental authority which has not been obtained; and (2) will not
violate any law or result in the imposition of any lien, charge or encumbrance
upon the assets of any such party, except as contemplated by the Loan Documents.
The Loan Documents constitute the legal, valid and binding obligations of
Borrower, enforceable in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, or similar laws generally affecting the
enforcement of creditors’ rights.

 

(2) Borrower is not, and has not been, bound (whether as a result of a merger or
otherwise) as a debtor under a pledge or security agreement entered into by
another Person, which has not heretofore been terminated.

 

ARTICLE 5

 

OTHER COVENANTS

 

Borrower covenants and agrees with the Lenders as follows:

 

Section 5.1 Payment and Performance of Obligations.

 

Borrower shall pay and perform all obligations to be paid or performed by it
under the Loan Documents and all other agreements between the Borrower and the
Lenders. In addition, Borrower shall pay, discharge or otherwise satisfy at or
before maturity (or prior to delinquency, as the case may be) all its
indebtedness and other obligations of whatever nature except when the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with generally accepted accounting
principles consistently applied are shown on Borrower’s balance sheet.

 



4

 

 

Section 5.2 Legal Existence; Name, Etc.

 

Borrower and each general partner or managing member in Borrower shall preserve
and keep in full force and effect its existence, entity status, franchises,
rights and privileges under the laws of the state of its formation. Neither
Borrower nor any general partner or managing member of Borrower shall not wind
up, liquidate, dissolve, reorganize, merge, or consolidate with or into any
Person, or permit any subsidiary or Affiliate of Borrower to do so. Without
limiting the foregoing, Borrower shall not reincorporate or reorganize itself
under the laws of any jurisdiction other than the jurisdiction in which it is
incorporated or organized as of the First Closing Date. Borrower and each
general partner or managing member in Borrower shall conduct business only in
its own name and shall not change its name, identity, organizational structure,
state of formation or the location of its chief executive office or principal
place of business unless Borrower (1) shall have obtained the prior written
consent of the Lenders to such change, and (2) shall have taken all actions
necessary or requested by the Lenders to file or amend any financing statement
or continuation statement to assure perfection and continuation of perfection of
security interests under the Loan Documents. Borrower (and each general partner
or managing member in Borrower, if any) shall maintain its separateness as an
entity, including maintaining separate books, records, and accounts and
observing corporate and partnership formalities independent of any other entity,
shall pay its obligations with its own funds and shall not commingle funds or
assets with those of any other entity.

 

Section 5.3 Control; Management

 

Without the prior written consent of the Lenders, there shall be no change in
the Borrower’s Chief Executive Officer, and no change in their respective
organizational documents relating to control over Borrower, Borrower’s general
partner or managing member.

 

Section 5.4 Financial Covenants

 

Sale of Assets. The Borrower shall not engage in the sale of assets outside the
ordinary course of business. In addition, the Borrower owns photographic slides
of Bob Guccione from the previously deemed “Guccione Collection” and other
various photographers (“Slide Collection”) that is valued by the Slide Appraisal
attached as Exhibit B. If any portion of the Slide Collection is sold, the
Borrower shall place all proceeds from the sale of the Slide Collection into an
escrow account and such proceeds shall be applied against the outstanding
principal amount of the Term Loan within five (5) days from the date of such
sale so as any amounts remain outstanding hereunder.

  

ARTICLE 6

 

EVENTS OF DEFAULT

 

Each of the following shall constitute an Event of Default under the Loan:

 

Section 6.1 Payments

 

Borrower’s failure to pay any regularly scheduled installment of principal,
interest or other amount due under the Loan Documents, or Borrower’s failure to
pay the Loan at the Maturity Date, whether by acceleration or otherwise, and
such failure is not cured by Borrower for a period of thirty (30) days.

 

Section 6.2 Insurance

 

Borrower’s failure to maintain insurance as required under this Agreement, or a
loss, theft, damage or destruction occurs with respect to any Collateral if the
amount not covered by insurance exceeds $100,000.00, and such failure is not
cured by Borrower for a period of thirty (30) days.

  

Section 6.3 Representations and Warranties

 

Any representation or warranty made in any Loan Document proves to be untrue in
any material respect when made.

 



5

 

 

Section 6.4 Involuntary Bankruptcy or Other Proceeding

 

Commencement of an involuntary case or other proceeding against Borrower (each,
a “Bankruptcy Party”) which seeks liquidation, reorganization or other relief
with respect to it or its Debts or other liabilities under any bankruptcy,
insolvency or other similar law now or hereafter in effect or seeks the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any of its property, and such involuntary case or other
proceeding shall remain undismissed or unstayed for a period of sixty (60) days;
or an order for relief against a Bankruptcy Party shall be entered in any such
case under the Federal Bankruptcy Code.

 

Section 6.5 Voluntary Petitions, Etc.

 

Commencement by a Bankruptcy Party of a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its Debts or other liabilities under any bankruptcy, insolvency or other similar
law or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official for it or any of its property, or consent by a Bankruptcy
Party to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or the making by a Bankruptcy Party of a general assignment for the benefit of
creditors, or the failure by a Bankruptcy Party, or the admission by a
Bankruptcy Party in writing of its inability, to pay its debts generally as they
become due, or any action by a Bankruptcy Party to authorize or effect any of
the foregoing.

 

Section 6.6 Revocation or Contest

 

Borrower or a third party denies or contests the validity or enforceability of
any Loan Documents, or the perfection or priority of any lien granted to the
Lenders; or any Loan Document ceases to be in full force or effect for any
reason (other than a waiver or release by the Lenders).

 

ARTICLE 7

 

REMEDIES

 

Section 7.1 Remedies

 

While any Event of Default exists, the Lenders may (1) by written notice to
Borrower, declare the entire Loan to be immediately due and payable without
presentment, demand, protest, notice of protest or dishonor, notice of intent to
accelerate the maturity thereof, notice of acceleration of the maturity thereof,
or other notice of default of any kind, all of which are hereby expressly waived
by Borrower, (2) terminate the obligation, if any, of the Lenders to advance
amounts hereunder, and (3) exercise all rights and remedies therefor under the
Loan Documents and at law or in equity.

 

Section 7.2 Lenders’ Right to Perform the Obligations

 

If Borrower shall fail, refuse or neglect to make any payment or perform any act
required by the Loan Documents, then while any Event of Default exists, and
without notice to or demand upon Borrower and without waiving or releasing any
other right, remedy or recourse the Lenders may have because of such Event of
Default, the Lenders may (but shall not be obligated to) make such payment or
perform such act for the account of and at the expense of Borrower, and shall
have the right to enter upon the Borrower’s premises for such purpose and to
take all such action thereon as it may deem necessary or appropriate. If the
Lenders shall elect to pay any sum due hereunder, the Lenders may do so in
reliance on any bill, statement or assessment procured from the issuer thereof
without inquiring into the accuracy or validity thereof. Similarly, in making
any payments to protect the security intended to be created by the Loan
Documents, the Lenders shall not be bound to inquire into the validity of any
apparent or threatened adverse title, lien, encumbrance, claim or charge before
making an advance for the purpose of preventing or removing the same. Borrower
shall indemnify, defend and hold the Lenders harmless from and against any and
all losses, liabilities, claims, damages, expenses, obligations, penalties,
actions, judgments, suits, costs or disbursements of any kind or nature
whatsoever, including reasonable attorneys’ fees, incurred or accruing by reason
of any acts performed by the Lenders pursuant to the provisions of this Section
7.2, including those arising from the joint, concurrent, or comparative
negligence of the Lenders, except as a result of the Lenders’ gross negligence
or willful misconduct. All sums paid by the Lenders pursuant to this Section 7.2
and all other sums expended by the Lenders to which it shall be entitled to be
indemnified, together with interest thereon at the Default Rate from the date of
such payment or expenditure until paid, shall constitute additions to the Loan,
shall be secured by the Loan Documents and shall be paid by Borrower to the
Lenders upon demand.

 



6

 

 

ARTICLE 8

 

MISCELLANEOUS

   

Section 8.1 Notices

 

All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing and, unless otherwise expressly provided herein,
shall be deemed to have been duly given or made when delivered by hand, or when
deposited in the United States or overnight mail, air postage prepaid, addressed
as follows or to such address or other address as may be hereafter notified by
the respective parties hereto and any further assignee of the Term Loan. Notice
may be given by electronic means provided that an identical notice is sent
simultaneously by regular or overnight mail.

 

If to Borrower: Jerrick Media Holdings, Inc.   2050 Center Avenue, Suite 640,
Fort Lee, NJ 07024   Attention: Jeremy Frommer, President/ CEO   E-Mail:
jeremy@jerrickmedia.com     With a Copy to:       If to  the Lenders: Arthur
Rosen   P.O. Box 811   Sullivan’s Island, SC 29482   E-mail:
arthurjrosen@gmail.com     If to  the Lenders: Eric Goldberg   E-Mail:
axele329@gmail.com

 

With a copy to: Patrick Sturgeon (which shall not constitute notice)     E-mail:
patrick.sturgeon@brooklinecapmkts.com

 

Section 8.2 Amendments and Waivers; References

 

No amendment or waiver of any provision of the Loan Documents shall be effective
unless in writing and signed by the party against whom enforcement is sought.
This Agreement and the other Loan Documents shall not be executed, entered into,
altered, amended, or modified by electronic means. Without limiting the
generality of the foregoing, the Borrower and the Lenders hereby agree that the
transactions contemplated by this Agreement shall not be conducted by electronic
means, except as specifically set forth in Section 9.2 regarding notices. Any
reference to a Loan Document, whether in this Agreement or in any other Loan
Document, shall be deemed to be a reference to such Loan Document as it may
hereafter from time to time be amended, modified, supplemented and restated in
accordance with the terms hereof.

 



7

 

 

Section 8.3 Usury

 

It is the intention of the parties hereto to conform strictly to applicable
usury laws. Accordingly, all agreements between Borrower and the Lenders with
respect to the Loan are hereby expressly limited so that in no event, whether by
reason of acceleration of maturity or otherwise, shall the amount paid or agreed
to be paid to the Lenders or charged by the Lenders for the use, forbearance or
detention of the money to be lent hereunder or otherwise, exceed the maximum
amount allowed by law. If the Loan would be usurious under applicable law, then,
notwithstanding anything to the contrary in the Loan Documents: (1) the
aggregate of all consideration which constitutes interest under applicable law
that is contracted for, taken, reserved, charged or received under the Loan
Documents shall under no circumstances exceed the maximum amount of interest
allowed by applicable law, and any excess shall be credited on any Term Loan
hereunder by the obligee thereof (or, if any Term Loan hereunder has been paid
in full, refunded to Borrower); and (2) if maturity is accelerated by reason of
an election by the Lenders, or in the event of any prepayment, then any
consideration which constitutes interest may never include more than the maximum
amount allowed by applicable law. In such case, excess interest, if any,
provided for in the Loan Documents or otherwise, to the extent permitted by
applicable law, shall be amortized, prorated, allocated and spread from the date
of advance until payment in full so that the actual rate of interest is uniform
through the term hereof. If such amortization, proration, allocation and
spreading is not permitted under applicable law, then such excess interest shall
be canceled automatically as of the date of such acceleration or prepayment and,
if theretofore paid, shall be credited on any Term Loan hereunder (or, if any
Term Loan hereunder has been paid in full, refunded to Borrower). The terms and
provisions of this Section 8.3 shall control and supersede every other provision
of the Loan Documents. If at any time the laws of the United States of America
permit the Lenders to contract for, take, reserve, charge or receive a higher
rate of interest than is allowed by applicable state law (whether such federal
laws directly so provide or refer to the law of any state), then such federal
laws shall to such extent govern as to the rate of interest which the Lenders
may contract for, take, reserve, charge or receive under the Loan Documents.

 

Section 8.4 Severability

 

To the extent any provision of this Agreement is prohibited by or invalid under
applicable law, such provision shall be ineffective, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.

  

Section 8.5 No Venture

 

The relationship between Borrower and the Lenders is strictly that of debtor and
creditor. Nothing in this Agreement or the performance of the parties hereunder
shall be construed to create a joint venture, partnership, or other business
collaboration between the parties.

 

Section 8.6 Successors and Assigns

 

This Agreement shall be binding upon and inure to the benefit of the Lenders and
Borrower and the respective successors and assigns of the Lenders and Borrower,
provided that Borrower shall not, without the prior written consent of the
Lenders, assign any rights, duties or obligations hereunder.

 

Section 8.7 Renewal, Extension or Rearrangement

 

All provisions of the Loan Documents shall apply to each and all amendments
thereof hereinafter executed which in whole or in part represent a renewal,
extension, increase or rearrangement of the Loan. For portfolio management
purposes, at any time during the term of the Loan, the Lenders may elect to
divide the Loan into two or more separate loans evidenced by separate promissory
notes so long as the payment and other obligations of Borrower are not
effectively increased or otherwise modified. Borrower agrees to cooperate with
the Lenders and to execute such documents as the Lenders reasonably may request
to effect such division of the Loan.

 

Section 8.8 Waivers

 

No course of dealing on the part of the Lenders, their officers, employees,
consultants or agents, nor any failure or delay by Lenders with respect to
exercising any right, power or privilege of the Lenders under any of the Loan
Documents, shall operate as a waiver thereof.

 

Section 8.9 Rights and Remedies

 

Rights and remedies of the Lenders under the Loan Documents shall be cumulative,
and the exercise or partial exercise of any such right or remedy shall not
preclude the exercise of any other right or remedy.

 



8

 

 

Section 8.10 Singular and Plural

 

Words used in this Agreement and the other Loan Documents in the singular, where
the context so permits, shall be deemed to include the plural and vice versa.
The definitions of words in the singular in this Agreement and the other Loan
Documents shall apply to such words when used in the plural where the context so
permits and vice versa.

 

Section 8.11 Exhibits and Schedules

 

The exhibits and schedules attached to this Agreement are incorporated herein
and shall be considered a part of this Agreement for the purposes stated herein.

 

Section 8.12 Titles of Articles, Sections and Subsections

 

All titles or headings to articles, sections, subsections or other divisions of
this Agreement and the other Loan Documents or the exhibits hereto and thereto
are only for the convenience of the parties and shall not be construed to have
any effect or meaning with respect to the other content of such articles,
sections, subsections or other divisions, such other content being controlling
as to the agreement between the parties hereto.

 

Section 8.13 Survival

 

All of the representations, warranties, covenants, and indemnities hereunder,
and under the indemnification provisions of the other Loan Documents, shall
survive the repayment in full of the Loan and the release of the liens
evidencing or securing the Loan.

 

Section 8.14 Jurisdiction and Venue

 

BORROWER HEREBY CONSENTS AND AGREEES TO THE EXCLUSIVE JURISDICTION AND VENUE OF
ANY FEDERAL OR STATE COURT LOCATED WITHIN THE STATE OF NEW JERSEY AND CONSENTS
THAT SERVICE OF PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL AT THE
ADDRESS CONTAINED IN THIS AGREEMENT. THE BORROWER WAIVES ANY OBJECTION BASED ON
LACK OF JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS TO THE CONDUCT OF
ANY PROCEEDING INSTITUTED HEREUNDER IN ANY SUCH COURT.

 

Section 8.15 Other Waivers. Except as otherwise expressly provided herein,
Borrower waives to the fullest extent permitted by law (a) notice of default,
presentment or demand for payment, protest or notice of nonpayment or dishonor,
or other notices or demands of any kind or character, (b) notice prior to taking
possession or control of the Collateral or any bond or security which might be
required by any court prior to allowing the Lenders to exercise any of the
Lenders’ remedies, and (c) the benefit of all valuation, appraisal and exemption
laws.

 

Section 8.16 Punitive or Consequential Damages; Waiver

 

Neither the Lenders nor Borrower shall be responsible or liable to the other or
to any other Person for any punitive, exemplary or consequential damages which
may be alleged as a result of the Loan or the transaction contemplated hereby,
including any breach or other default by any party hereto. Borrower represents
and warrants to the Lenders that as of the First Closing Date it has no claims
against the Lenders in connection with the Loan.

 

Section 8.17 Governing Law

 

The Loan Documents are being executed and delivered, and are intended to be
performed, in the State of New Jersey and the laws of the State of New Jersey
and of the United States of America shall govern the rights and duties of the
parties hereto and the validity, construction, enforcement and interpretation of
the Loan Documents, except to the extent otherwise specified in any of the Loan
Documents.

 



9

 

 

Section 8.18 Entire Agreement

 

This Agreement and the other Loan Documents contain the entire agreement between
the Lenders and Borrower and supersede all prior agreements between the parties
relating to the subject matter hereof and thereof, including any commitment
letter (if any) issued by the Lenders with respect to the Loan. Accordingly, the
Loan Documents may not be contradicted by evidence of prior, contemporaneous, or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties. If any conflict or inconsistency exists between
this Agreement and any of the other Loan Documents, the terms of this Agreement
shall control.

 

Section 8.19 Patriot Act Notice

 

The Lenders hereby notify Borrower that pursuant to the requirements of the
Patriot Act, the Lenders are required to obtain, verify and record information
that identifies Borrower, including its legal name, address, tax ID number and
other information that will allow the Lenders to identify it in accordance with
the Patriot Act. The Lenders will also require information regarding each
Guarantor, if any, and may require information regarding Borrower’s management
and owners, such as legal name, address, social security number and date of
birth.

 

Section 8.20 Counterparts

 

This Agreement may be executed in multiple counterparts, each of which shall
constitute an original, and all of which shall constitute one document.
Execution and delivery of this Agreement by electronic means (including, without
limitation, facsimile transmission and transmission of a version of the document
in Adobe Acrobat format by e-mail) shall serve to fully bind the party so
executing and delivering such counterpart of this Agreement.

 

Section 8.21 Expenses

 

The Borrower shall bear all of the Lenders’ reasonable costs and out-of pocket
expenses (including, but not limited to, the fees and out-of pocket expenses of
the Lenders’ counsel) associated with their due diligence, maintenance and
enforcement of the Term Loan. Expenses shall be covered in the amount up to
$10,000.

 

Section 8.22 Confidentiality

 

Except as required by federal or state securities laws, all parties and their
affiliates shall keep the terms and provisions of the Term Loan, as well as of
the Term Loan documentation, confidential as and to the extent required by the
Lenders, the Lenders shall keep confidential all information provided by or on
behalf of the Lenders, its affiliates and the Fund except as reasonably
necessary in. connection with any syndication or participation of the Loan and
(ii) for the purposes of informing such Lenders’ employees, officers, directors,
agents, investors and the Lenders that have a reasonable need to know such
information, but in either case subject to the Lenders having informed such
recipients of the confidential nature of the information.

 

[Remainder of page intentionally left blank]

 

10

 

 

EXECUTED as of the date first written above.

 

  LENDER:       ARTHUR ROSEN, an individual       By:     Name:  Arthur Rosen  
      LENDER:       ERIC GOLDBERG, an individual       By:     Name: Eric
Goldberg         BORROWER:       JERRICK MEDIA HOLDINGS, INC., a Nevada
corporation       By:     Name: JEREMY FROMMER   Title: CEO

 

11

 

 

EXHIBIT A

 

SECURITY AGREEMENT

 

This Security Agreement (the “Agreement”) is entered into this __th day of May,
2019, by JERRICK MEDIA HOLDINGS, INC., a Nevada corporation with a principal
place of business in Englewood, New Jersey (the “Debtor”), whose address is 2050
Center Avenue, Suite 640, Fort Lee, NJ 07024 in favor of ARTHUR ROSEN, an
individual and ERIC GOLDBERG (each a “Secured Party” and together as the
“Secured Parties”), whose address is ____________________________.

 

WHEREAS, Debtor and Secured Parties have entered into that certain Loan
Agreement, dated as of the date hereof, as amended and in effect from time to
time (the “Loan Agreement”), pursuant to which Secured Parties have agreed to
make loans, advances and other extensions of credit to Debtor upon and subject
to the terms and conditions set forth therein; and

 

WHEREAS, it is a condition to the obligation of Secured Parties to make loans,
advances and other extensions of credit to Debtor under the Loan Agreement that
Debtor shall have executed and delivered this Agreement to Secured Parties for
the purpose of securing its obligations to the Secured Parties.

 

NOW, THEREFORE, in consideration of the foregoing and to induce Secured Parties
to enter into the Loan Agreement and to make loans, advances and other
extensions of credit to Debtor under the Loan Agreement, Debtor agrees as
follows:

 

SECTION 1. DEFINITIONS

 

All capitalized terms used herein without definition shall have the respective
meanings ascribed thereto in the Loan Agreement. Any term used in this Agreement
which is defined in the UCC (as defined below) and not otherwise defined in this
Agreement or any other Loan Document shall have the meaning ascribed thereto in
the UCC. The following terms shall have the following meanings:

 

“Collateral” has the meaning set forth in Section 2.

 

“Damages” has the meaning set forth in Section 30.

 

“Debtor” has the meaning set forth in the above recitals.

 

“Default” has the meaning set forth in Section 25.

 

“Jurisdiction” has the meaning set forth in Section 31C.

 

“Loan Agreement” has the meaning set forth in the above recitals.

 

“Loan Documents” refers to all documents, including this Agreement and the Loan
Agreement, whether now or hereafter existing, executed in connection with or
related to the Obligations, and may include, without limitation and whether
executed by Debtor or others, promissory notes, guaranty agreements, deposit or
other similar agreements, pledge agreements, other security agreements, security
instruments, financing statements, mortgage instruments, and any renewals or
modifications, whenever any of the foregoing are executed.

 

“Obligations” means any and all obligations of Debtor to Secured Parties under
the Loan Documents however created, arising or evidenced, whether direct or
indirect, joint or several, absolute or contingent, now existing or hereafter
arising or acquired, including future advances, and all costs and expenses
incurred by Secured Parties to obtain, preserve, perfect and enforce the
security interest granted herein and to maintain, preserve and collect the
property subject to such security interest.

 



12

 

 

“Permitted Encumbrances” means (a) liens, charges or encumbrances for taxes,
assessments or governmental charges or claims which are not yet due and payable,
(b) statutory liens of landlords, carriers, warehousemen, mechanics and
materialmen, and (c) liens imposed in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security.

 

“Regulation U” has the meaning set forth in Section 23.

 

“Secured Party(ies)” has the meaning set forth in the above recitals.

 

“UCC” means the Uniform Commercial Code as presently and hereafter enacted in
the State of New Jersey.

 

SECTION 2. GRANT OF SECURITY INTEREST

 

For value received and to secure payment and performance of the Obligations,
Debtor hereby grants to the Secured Parties a continuing security interest in
and lien upon photographic slides from the previously deemed “Guccione
Gollection” and other various photographers (“Slide Collection”), that is
related and as is valued by the Slide Appraisal attached as Exhibit B
(collectively, “Collateral”).

 

SECTION 3. OWNERSHIP OF COLLATERAL

 

Debtor owns the Collateral or has rights in the Collateral. If Collateral is
being acquired with the proceeds of an advance under the Loan Documents, Debtor
authorizes Secured Parties to disburse proceeds directly to the seller of the
Collateral. The Collateral is free and clear of all liens, security interests,
and claims except for Permitted Encumbrances and those previously reported in
writing to and approved by Secured Parties. Debtor will keep the Collateral free
and clear from all liens, security interests and claims, other than Permitted
Encumbrances and those granted to or approved by Secured Parties, and will
defend the Collateral against all claims and demands of all persons at any time
claiming any interest therein adverse to Secured Parties. Debtor will not
transfer, sell, or lease Collateral except as permitted herein and in the Loan
Agreement.

 

SECTION 4. NAME AND OFFICES; JURISDICTION OF ORGANIZATION

 

The name and address of Debtor appearing at the beginning of this Agreement are
Debtor’s exact legal name and the address of its chief executive office. There
has been no change in the name of Debtor, or the name under which Debtor
conducts business, within the sixty (60) days preceding the date hereof except
as previously reported in writing to Secured Parties. Debtor has not moved its
chief executive office/place of residence within the six (6) months preceding
the date hereof except as previously reported in writing to Secured Parties. If
a business entity, Debtor is organized solely under the laws of the State of
Nevada and has not changed the jurisdiction of its organization within the six
(6) months preceding the date hereof except as previously reported in writing to
the Secured Parties.

 

SECTION 5. NOTIFICATIONS; LOCATION OF COLLATERAL.

 

Debtor will notify the Secured Parties in writing at least thirty (30) days
prior to any change in: (i) Debtor’s chief place of business and/or residence;
(ii) Debtor’s name or identity; (iii) Debtor’s corporate/organizational
structure; or (iv) the jurisdiction in which Debtor is organized. In addition,
Debtor shall promptly notify Secured Parties of any claims or alleged claims of
any other person or entity to the Collateral or the institution of any
litigation, arbitration, governmental investigation or administrative
proceedings against or affecting the Collateral. Debtor will keep Collateral at
the location(s) previously provided to the Secured Parties until such time as
the Secured Parties provide written advance consent to a change of location.
Debtor will bear the cost of preparing and filing any documents necessary to
protect each Secured Party’s liens.

 

SECTION 6. COLLATERAL CONDITION AND LAWFUL USE.

 

Debtor represents that the Collateral is in good repair and condition and that
Debtor shall use reasonable care to prevent Collateral from being damaged or
depreciating, normal wear and tear excepted. Debtor shall immediately notify the
Secured Parties of any material loss or damage to Collateral. Debtor shall not
permit any item of Collateral to become an accession to other property unless
such property is also Collateral hereunder. Debtor represents it is in
compliance in all material respects with all laws, rules and regulations
applicable to the Collateral and its properties, operations, business, and
finances.

 



13

 

 

SECTION 7. RISK OF LOSS AND INSURANCE

 

Debtor shall bear all risk of loss with respect to the Collateral. The injury to
or loss of Collateral, either partial or total, shall not release Debtor from
payment or other performance hereof. Debtor agrees to obtain and keep in force
property insurance on the Collateral with a lender’s loss payable endorsement in
favor of the Secured Parties and commercial general liability insurance naming
each Secured Party as additional insured, and such other insurance as either
Secured Party may require from time to time. Such insurance is to be in form and
amounts satisfactory to Secured Parties and issued by reputable insurance
carriers reasonably satisfactory to the Secured Parties. All such policies shall
provide to the Secured Parties a minimum of thirty (30) days written notice of
cancellation. Debtor shall furnish to the Secured Parties copies of such
policies, or other evidence of such policies satisfactory to the Secured
Parties. If Debtor fails to obtain or maintain in force such insurance or fails
to furnish such evidence, the Secured Parties are authorized, but not obligated,
to purchase any or all such insurance protecting such interest as the Secured
Parties deem appropriate against such risks and for such coverage and for such
amounts, including either the loan amount or value of the Collateral, all at
their discretion, and at Debtor’s expense, in accordance with the terms of the
Loan Agreement. In such event, Debtor agrees to reimburse the Secured Parties
for the cost of such insurance and the Secured Parties may add such cost to the
Obligations. Debtor shall bear the risk of loss to the extent of any deficiency
in the effective insurance coverage with respect to loss or damage to any of the
Collateral. Debtor hereby assigns to Secured Parties the proceeds of all
property insurance covering the Collateral up to the amount of the Obligations
and directs any insurer to make payments directly to the Secured Parties. Debtor
hereby appoints each Secured Party its attorney-in-fact, which appointment shall
be irrevocable and coupled with an interest for so long as Obligations are
unpaid, to file proof of loss and/or any other forms required to collect from
any insurer any amount due from any damage to or destruction of Collateral, to
agree to and bind Debtor as to the amount of said recovery, to designate any
payees of such recovery, to grant releases to insurer, to grant subrogation
rights to any insurer, and to endorse any settlement check or draft. Debtor
agrees not to exercise any of the foregoing powers granted to a Secured Party
without each Secured Party’s prior written consent.

 

SECTION 8. TAXES

 

Debtor agrees to pay promptly all taxes and assessments upon or for the use of
Collateral. At their option, the Secured Parties may discharge taxes, liens,
security interests or other encumbrances at any time levied or placed on
Collateral. Debtor agrees to reimburse the Secured Parties, on demand, for any
such payment made by the Secured Parties. Any amounts so paid shall be added to
the Obligations.

  

SECTION 9. FINANCING STATEMENTS, CERTIFICATES OF TITLE, POWER OF ATTORNEY.

 

No financing statement (other than any filed or approved by the Secured Parties)
covering any Collateral is on file in any public filing office. Debtor
authorizes the filing by the Secured Parties at any time and from time to time
of one or more financing statements and amendments thereto covering the
Collateral in form satisfactory to the Secured Parties (and which may describe
the Collateral as all assets of Debtor), agrees to deliver certificates of title
on which each Secured Party’s lien has been indicated covering any Collateral
subject to a certificate of title statute, and will pay all costs and expenses
of filing or applying for the same. Debtor hereby constitutes and appoints each
Secured Party the true and lawful attorney of Debtor with full power of
substitution to take any and all appropriate action and to execute any and all
documents, instruments or applications that may be necessary or desirable to
accomplish the purpose and carry out the terms of this Agreement. The foregoing
power of attorney is coupled with an interest and shall be irrevocable until all
of the Obligations have been paid in full. Neither Secured Party nor anyone
acting on their behalf shall be liable for acts, omissions, errors in judgment,
or mistakes in fact in such capacity as attorney-in-fact. Debtor ratifies all
acts of each Secured Party as attorney-in- fact. Debtor agrees to take such
other actions, at Debtor’s expense, as might be requested for the perfection,
continuation and assignment, in whole or in part, of the security interests
granted herein and to assure and preserve each Secured Party’s intended priority
position. If Debtor shall hold or acquire a commercial tort claim, Debtor will
immediately notify Secured Parties in writing thereof, such notice to provide
the particulars of such claim and grant to Secured Parties a security interest
therein and in the proceeds thereof. If certificates, passbooks, or other
documentation or evidence is/are issued or outstanding as to any of the
Collateral, Debtor will cause the security interests of Secured Parties to be
properly protected, including perfection by notation thereon or delivery thereof
to Secured Parties.

 



14

 

 

SECTION 10. LANDLORD/MORTGAGEE WAIVERS

 

Debtor shall cause each landlord of real property leased by Debtor and each
mortgagee of real property owned by Debtor to execute and deliver instruments
satisfactory in form and substance to the Secured Parties by which such
mortgagee or landlord subordinates its rights, if any, in the Collateral.

 

SECTION 11. CONTROL

 

At the Secured Parties’ request, Debtor shall authorize and direct any
depositary bank or securities intermediary that holds Collateral to (a) comply
with the terms of this Agreement and to enter into an agreement satisfactory to
the Secured Parties to perfect the Secured Parties security interest in such
Collateral by control and (b) mark its records to show the security interest of
and/or the transfer to Secured Parties of the property pledged as Collateral
hereunder. Debtor will cooperate with the Secured Parties in obtaining control
with respect to Collateral consisting of electronic chattel paper and will not
create any electronic chattel paper without taking all steps deemed necessary by
the Secured Parties to confer control of the electronic chattel paper upon the
Secured Parties in accordance with the UCC. Upon the occurrence and continuation
of a Default, the Secured Parties shall be entitled to deliver to any depositary
bank, securities intermediary or other applicable third party notice of the
exercise of their control rights with respect to such Collateral.

 

SECTION 12. COLLATERAL DUTIES

 

The Secured Parties shall have no custodial or ministerial duties to perform
with respect to Collateral pledged except as set forth herein; and by way of
explanation and not by way of limitation, Secured Parties shall incur no
liability for any of the following: (i) loss or depreciation of Collateral
(unless caused by their willful misconduct or gross negligence), (ii) failure to
present any paper for payment or protest, to protest or give notice of
nonpayment, or any other notice with respect to any paper or Collateral.

 

SECTION 13. TRANSFER OF COLLATERAL

 

Either Secured Party may assign his rights in Collateral or any part thereof to
any assignee who shall thereupon become vested with all the powers and rights
herein given to such Secured Party with respect to the property so transferred
and delivered, and such Secured Party shall thereafter be forever relieved and
fully discharged from any liability with respect to such property so
transferred, but with respect to any property not so transferred, such Secured
Party shall retain all rights and powers hereby given.

 

SECTION 14. INSPECTION, BOOKS AND RECORDS

 

Debtor will at all times keep accurate and complete records covering each item
of Collateral, including the proceeds therefrom. Each Secured Party, or any of
his agents, shall have the right, at intervals not more frequent than every one
hundred eighty (180) days and without hindrance or delay, at Debtor’s expense in
accordance with the terms of the Loan Agreement, to inspect, audit, and examine
the Collateral and to make copies of and extracts from the books, records,
journals, orders, receipts, correspondence and other data relating to
Collateral, Debtor’s business or any other transaction between the parties
hereto. Debtor will at its expense furnish Secured Parties copies thereof upon
request. For the further security of the Secured Parties, it is agreed that the
Secured Parties have and are hereby granted a security interest in all books and
records of Debtor pertaining to the Collateral.

 

SECTION 15. COMPLIANCE WITH LAW

 

Debtor will comply in all material respects with all federal, state and local
laws and regulations, applicable to it, including without limitation,
environmental and labor laws and regulations, in the creation, use, operation,
manufacture and storage of the Collateral and the conduct of its business.

 



15

 

 

SECTION 16. REGULATION U

 

None of the proceeds of the credit secured hereby shall be used directly or
indirectly for the purpose of purchasing or carrying any margin stock in
violation of any of the provisions of Regulation U of the Board of Governors of
the Federal Reserve System (“Regulation U”), or for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry
margin stock or for any other purchase which might render the Loan a “Purpose
Credit” within the meaning of Regulation U.

 

SECTION 17. ATTORNEYS’ FEES AND OTHER COSTS OF COLLECTION

 

Debtor shall pay all of Secured Parties’ expenses incurred in enforcing this
Agreement, in the amount up to $10,000, and in preserving and liquidating
Collateral, including but not limited to attorneys’ and experts’ fees and
expenses, whether incurred with or without the commencement of a suit, trial,
arbitration, or administrative proceeding, or in any appellate or bankruptcy
proceeding.

 

SECTION 18. DEFAULT

 

If any of the following occurs, a default (“Default”) under this Agreement shall
exist:

 

A. Loan Document Default. A default or an event of default under this Agreement
or any other Loan Document.

 

B. Collateral Loss or Destruction. Any loss, theft, substantial damage, or
destruction of Collateral not fully covered by insurance, or as to which
insurance proceeds are not (i) used to replace or repair such damaged Collateral
or (ii) remitted to the Secured Parties, in either case within sixty (60) days
of the loss.

 

C. Collateral Sale, Lease or Encumbrance. Any sale, lease, or encumbrance of any
Collateral not specifically permitted herein or under the Loan Documents without
prior written consent of the Secured Parties.

 

D. Levy, Seizure or Attachment. The making of any levy, seizure, or attachment
on or of Collateral which is not removed within ten (10) days.

 

E. Unauthorized Collection of Collateral. Any attempt, outside the ordinary
course of business, to collect, cash in or otherwise recover deposits that are
Collateral.

 

F. Third Party Breach. Any default or breach by a depositary bank or securities
intermediary of any provision contained in a control agreement entered into
pursuant to Section 11 in connection with any of the Collateral.

 

G. Unauthorized Termination. Any attempt to terminate, revoke, rescind, modify,
or violate the terms of this Agreement or any Control Agreement without the
prior written consent of Secured Parties.

 

H. Impairment of Security. If any Lien granted hereunder shall terminate (except
in accordance with its terms) or shall cease to be a first priority perfected
security interest in favor of Secured Parties (subject to Permitted Encumbrances
or other security interests or claims approved by Secured Parties).

  

SECTION 19. REMEDIES ON DEFAULT (INCLUDING POWER OF SALE)

 

If a Default occurs, the Secured Parties shall have all the rights and remedies
of a secured party under the Uniform Commercial Code. Without limitation
thereto, the Secured Parties shall have the following rights and remedies: (i)
to take immediate possession of Collateral, without notice or resort to legal
process, and for such purpose, to enter upon any premises on which Collateral or
any part thereof may be situated and to remove the same therefrom, or, at their
option, to render Collateral unusable or dispose of said Collateral on Debtor’s
premises; (ii) to require Debtor to assemble the Collateral and make it
available to the Secured Parties at a place to be designated by the Secured
Parties; (iii) to exercise their right of set-off or Secured Parties lien as to
any monies of Debtor deposited in accounts of any nature maintained by Debtor
with Secured Parties or affiliates of Secured Parties, without advance notice,
regardless of whether such accounts are general or special; and (iv) to dispose
of Collateral, as a unit or in parcels, separately or with any real property
interests also securing the Obligations, in any county or place to be selected
by Secured Parties, at either private or public sale (at which public sale a
Secured Party may be the purchaser) with or without having the Collateral
physically present at said sale.

 



16

 

 

Any notice of sale, disposition or other action by the Secured Parties required
by law and sent to Debtor at Debtor’s address shown above, or at such other
address of Debtor as may from time to time be shown on the records of each
Secured Party, at least ten (10) days prior to such action, shall constitute
reasonable notice to Debtor. Notice shall be deemed given or sent when mailed,
via certified mail, postage prepaid to Debtor’s address as provided herein.
Secured Parties shall be entitled to apply the proceeds of any sale or other
disposition of the Collateral, and the payments received by Secured Parties with
respect to any of the Collateral, to Obligations in such order and manner as
Secured Parties may determine. Collateral that is subject to rapid declines in
value and is customarily sold in recognized markets may be disposed of by the
Secured Parties in a recognized market for such collateral without providing
notice of sale. Debtor waives any and all requirements that the Secured Parties
sell or dispose of all or any part of the Collateral at any particular time,
regardless of whether Debtor has requested such sale or disposition.

 

SECTION 20. STANDARDS FOR EXERCISING RIGHTS AND REMEDIES

 

To the extent that applicable law imposes duties on the Secured Parties to
exercise remedies in a commercially reasonable manner, Debtor acknowledges and
agrees that it is not commercially unreasonable for the Secured Parties (a) to
fail to incur expenses reasonably deemed significant by the Secured Parties to
prepare Collateral for disposition or otherwise to fail to complete raw material
or work in process into finished goods or other finished products for
disposition, (b) to fail to obtain third party consents for access to Collateral
to be disposed of, or to obtain or, if not required by other law, to fail to
obtain governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against account debtors or other persons obligated on Collateral or to
fail to remove liens or encumbrances on or any adverse claims against
Collateral, (d) to exercise collection remedies against account debtors and
other persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (e) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (f) to contact other persons, whether
or not in the same business as Debtor, for expressions of interest in acquiring
all or any portion of the Collateral, (g) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
collateral is of a specialized nature, (h) to dispose of Collateral by utilizing
Internet sites that provide for the auction of assets of the types included in
the Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets, (i) to dispose of assets in wholesale rather than
retail markets, (j) to disclaim disposition warranties, (k) to purchase
insurance or credit enhancements to insure the Secured Parties against risks of
loss, collection or disposition of Collateral or to provide to the Secured
Parties a guaranteed return from the collection or disposition of Collateral, or
(l) to the extent deemed appropriate by Secured Parties, to obtain the services
of other brokers, investment bankers, consultants and other professionals to
assist the Secured Parties in the collection or disposition of any of the
Collateral. Debtor acknowledges that the purpose of this Section 20 is to
provide non-exhaustive indications of what actions or omissions by the Secured
Parties would fulfill the Secured Parties’ duties under the UCC or other
applicable law in the Secured Parties’ exercise of remedies against the
Collateral and that other actions or omissions by the Secured Parties shall not
be deemed to fail to fulfill such duties solely on account of not being
indicated in this Section 20. Without limitation upon the foregoing, nothing
contained in this Section 20 shall be construed to grant any rights to Debtor or
to impose any duties on the Secured Parties that would not have been granted or
imposed by this Agreement or by applicable law in the absence of this Section
20.

 

SECTION 21. REMEDIES ARE CUMULATIVE

 

No failure on the part of the Secured Parties to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by the Secured Parties or any
right, power or remedy hereunder preclude any other or further exercise thereof
or the exercise of any right, power or remedy. The remedies herein provided are
cumulative and are not exclusive of any remedies provided by law, in equity, or
in other Loan Documents.

 



17

 

 

SECTION 22. WAIVERS BY DEBTOR

 

Debtor agrees not to assert against the Secured Parties as a defense (legal or
equitable), as a set-off, as a counterclaim, or otherwise, any claims Debtor may
have against any seller or lessor that provided personal property or services
relating to any part of the Collateral or against any other party liable to
Secured Parties for all or any part of the Obligations. Debtor waives all
exemptions and homestead rights with regard to the Collateral. Debtor waives any
and all rights to any bond or security which might be required by applicable law
prior to the exercise of any of the Secured Parties’ remedies against any
Collateral. All rights of the Secured Parties and security interests hereunder,
and all obligations of Debtor hereunder, shall be absolute and unconditional,
not discharged or impaired irrespective of (and regardless of whether Debtor
receives any notice of): (i) any lack of validity or enforceability of any Loan
Document; (ii) any change in the time, manner or place of payment or
performance, or in any term, of all or any of the Obligations or the Loan
Documents or any other amendment or waiver of or any consent to any departure
from any Loan Document; or (iii) any exchange, insufficiency, unenforceability,
enforcement, release, impairment or non-perfection of any Collateral, or any
release of or modifications to or insufficiency, unenforceability or enforcement
of the obligations of any guarantor or other obligor. To the extent permitted by
law, Debtor hereby waives any rights under any valuation, stay, appraisement,
extension or redemption laws now existing or which may hereafter exist and
which, but for this provision, might be applicable to any sale or disposition of
the Collateral by the Secured Parties; and any other circumstance which might
otherwise constitute a defense available to, or a discharge of any party with
respect to the Obligations. To the extent it may lawfully do so, Debtor waives
the benefit of all laws relating to the marshalling of collateral.

  

SECTION 23. INDEMNIFICATION.

 

Debtor shall protect, indemnify and save harmless the Secured Parties from and
against all losses, liabilities, obligations, claims, damages, penalties, fines,
causes of action, costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) (collectively, “Damages”) imposed upon, incurred
by or asserted against the Secured Parties on account of or in connection with
(i) the Loan Documents or any failure or alleged failure of Debtor to comply
with any of the terms or representations of, or the inaccuracy or breach of any
representation in, the Loan Documents; (ii) the Collateral, any claim of loss or
damage to the Collateral or any injury or claim of injury to, or death of, any
person or property that may be occasioned by any cause whatsoever pertaining to
the Collateral or the use, occupancy or operation thereof, (iii) any failure or
alleged failure of Debtor to comply with any law, rule or regulation applicable
to it or to the Collateral or the use, occupancy or operation of the Collateral
(including, without limitation, the failure to pay any taxes, fees or other
charges), (iv) any Damages whatsoever by reason of any alleged action,
obligation or undertaking of the Secured Parties relating in any way to or any
matter contemplated by the Loan Documents, or (v) any claim for brokerage fees
or such other commissions relating to the Collateral or any other Obligations;
provided that such indemnity shall be effective only to the extent of any
Damages that may be sustained by the Secured Parties in excess of any net
proceeds received by it from any insurance of Debtor (other than self-
insurance) with respect to such Damages. Nothing contained herein shall require
Debtor to indemnify the Secured Parties for any Damages resulting from a Secured
Party’s gross negligence or his willful misconduct. The indemnity provided for
herein shall survive payment of the Obligations and shall extend to the
officers, directors, employees and duly authorized agents of a Secured Party. In
the event a Secured Party incurs any Damages arising out of or in any way
relating to the transaction contemplated by the Loan Documents (including any of
the matters referred to in this Section), the amounts of such Damages shall be
added to the Obligations, shall bear interest, to the extent permitted by law,
at the interest rate borne by the Obligations from the date incurred until paid
and shall be payable on demand.

 

SECTION 24. MISCELLANEOUS.

 

A. Amendments and Waivers. No waiver, amendment or modification of any provision
of this Agreement shall be valid unless in writing and signed by Debtor and an
officer of each Secured Party. No waiver by a Secured Party of any Default shall
operate as a waiver of any other Default or of the same Default on a future
occasion.

 

B. Assignment. All rights of the Secured Parties hereunder are freely
assignable, in whole or in part, and shall inure to the benefit of and be
enforceable by a Secured Party, his successors, assigns and affiliates. Debtor
shall not assign its rights and interest hereunder without the prior written
consent of the Secured Parties, and any attempt by Debtor to assign without
Secured Parties’ prior written consent is null and void. Unless otherwise agreed
in writing by the Secured Parties, any assignment shall not release Debtor from
the Obligations. This Agreement shall be binding upon Debtor, and the heirs,
personal representatives, successors, and assigns of Debtor.

 

C. Applicable Law. This Agreement shall be governed by and construed under the
law of the State of New Jersey (the “Jurisdiction”) without regard to the
Jurisdiction’s conflict of laws principles, except to the extent that the UCC
requires the application of the law of a different jurisdiction.

 



18

 

 

D. Jurisdiction and Venue. Debtor irrevocably agrees to exclusive personal
jurisdiction and venue in any federal or state court located within the State of
New Jersey.

 

E. Waiver of Jury Trial. DEBTOR WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO
ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS
AGREEMENT, ANY RIGHTS, REMEDIES, OBLIGATIONS, OR DUTIES HEREUNDER, OR THE
PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF. Except as prohibited by law,
Debtor waives any right which it may have to claim or recover in any litigation
referred to in the preceding sentence any special, exemplary, punitive or
consequential damages or any damages other than, or in addition to, actual
damages. Debtor (i) certifies that neither Secured Parties nor any
representative, agent or attorney of the Secured Parties has represented,
expressly or otherwise, that the Secured Parties would not, in the event of
litigation, seek to enforce the foregoing waivers or other waivers contained in
this Agreement, and (ii) acknowledges that, in entering into the Loan Agreement
and other Loan Documents to which a Secured Party is a party, each Secured Party
is relying upon, among other things, the waivers and certifications contained in
this Section.

 

F. Severability. If any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective but only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.

 

G. Notices. Any notices to Debtor shall be sufficiently given, if in writing and
mailed or delivered to the address of Debtor shown above or such other address
as provided hereunder; and to the Secured Parties, if in writing and mailed or
delivered to shown above or such other address as a Secured Party may specify in
writing from time to time. In the event that Debtor changes Debtor’s mailing
address at any time prior to the date the Obligations are paid in full, Debtor
agrees to promptly give written notice of said change of address by registered
or certified mail, return receipt requested, all charges prepaid.

 

H. Captions. The captions contained herein are inserted for convenience only and
shall not affect the meaning or interpretation of this Agreement or any
provision hereof. The use of the plural shall also mean the singular, and vice
versa.

 

I. Joint and Several Liability. If more than one party (other than the Secured
Parties) has signed this Agreement, such parties are jointly and severally
obligated hereunder.

 

J. Binding Contract. Debtor by execution and the Secured Parties by acceptance
of this Agreement, agree that each party is bound by all terms and provisions of
this Agreement.

 

K. Final Agreement. This Agreement and the other Loan Documents represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous or subsequent written or oral agreements of the parties.
There are no unwritten oral agreements between the parties.

 

L. Essence of Time. Time is of the essence hereunder.

 

M. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall constitute an original, and all of which shall constitute one
document. Execution and delivery of this Agreement by electronic means
(including, without limitation, facsimile transmission and transmission of a
version of the document in Adobe Acrobat format by e-mail) shall serve to fully
bind the party so executing and delivering such counterpart of this Agreement.

 

[Signature page to the Security Agreement follows]

 

19

 

 

 

IN WITNESS WHEREOF, Debtor, on the day and year first written above, has caused
this Security Agreement to be executed under seal.

 

  DEBTOR:       JERRICK MEDIA HOLDINGS, INC., a Nevada corporation       By:  
(SEAL)   Name:  JEREMY FROMMER   Title: CEO         SECURED PARTY:       Eric
Goldberg, an individual       By:   (SEAL)   Name:  Eric Goldberg        
SECURED PARTY:       Arthur Rosen, an individual       By:   (SEAL)   Name: 
Arthur Rosen

 

20

 

 

EXHIBIT B

(attached)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21

 

 

EXHIBIT C

(attached)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22



 

